Citation Nr: 0836056	
Decision Date: 10/21/08    Archive Date: 10/27/08

DOCKET NO.  07-05 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a left knee disability 
to include arthritis.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

C. White, Associate Counsel


INTRODUCTION

The veteran served on active duty in the United States Marine 
Corps from October 1967 to November 1972.  From November 1972 
to February 2004 the veteran had periods of active duty for 
training (ACDUTRA) and inactive duty training (INACDUTRA) in 
the United States Marine Corps Reserve and the Army National 
Guard of Missouri.  While in the Army National Guard of 
Missouri the veteran was ordered to active duty from November 
1990 to April 1991.  The record also reflects an unverified 
period of active duty service from January 1990 to May 1990.  
See VA PIES Request for Information, dated September 2005.  
See also Reference Audiogram, dated March 1990 (noting the 
veteran's service component at that time as "Regular" as 
opposed to "Reserve" or "National Guard" service).

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a May 2006 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in St. Louis, 
Missouri.

The May 2006 rating decision denied the veteran's claims for 
service connection for bilateral hearing loss and tinnitus as 
well as his claim for a left knee disability.  A June 2006 
rating decision granted the veteran's claims for bilateral 
hearing loss and tinnitus and assigned a ten percent 
disability evaluation for tinnitus and a zero percent 
disability evaluation for bilateral hearing loss, effective 
August 26, 2005.  The veteran submitted a notice of 
disagreement, dated July 2006, with respect to the denial of 
his claim for service connection for a left knee disability.  
A VA Form 119, Report of Contact, dated July 2006, reflects 
the veteran's disagreement with the zero percent disability 
rating for bilateral hearing loss.  A statement of the case 
was issued in January 2007 addressing both the issues of 
service connection for the left knee and the zero percent 
rating for the veteran's hearing loss.  The veteran's 
substantive appeal however, dated February 2007, specifically 
appeals only the issue of service connection for a left knee 
disability.  As such, only the left knee issue is addressed 
in this decision.


FINDING OF FACT

The competent medical evidence of record does not establish 
that the veteran's left knee disability, including arthritis, 
is causally related to an injury or disease incurred in 
active service or ACDUTRA, or an injury incurred during 
INACDUTRA.


CONCLUSION OF LAW

A left knee disability, including arthritis, was not incurred 
in or aggravated by active service, nor may it be presumed to 
have been so incurred or aggravated.  38 U.S.C.A. §§ 101(24), 
1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.1, 3.6, 3.102, 3.159, 
3.301, 3.303, 3.304, 3.306, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In March 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and/or an effective date will 
be assigned in the event of an award of benefits sought.

VA satisfied its duty to notify as to this claim by means of 
letters to the appellant issued in December 2005 and March 
2006.  The December 2005 letter informed him of what evidence 
was required to substantiate his claim for service connection 
for a left knee disability, and of his and VA's respective 
duties for obtaining evidence.  The March 2006 letter 
informed the veteran as to the law pertaining to the 
assignment of a disability rating and effective date as the 
Court required in Dingess/Hartman.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held that compliance with 38 U.S.C.A. § 5103 required that 
VCAA notice be provided prior to an initial unfavorable AOJ 
decision.  VCAA notice in this case was accomplished prior to 
the initial AOJ adjudication denying the claim, and therefore 
the VA has complied with the express requirements of the law 
as found by the Court in Pelegrini.

Duty to Assist

With regard to the duty to assist, the claims file contains 
the veteran's service treatment records and reports of post-
service private treatment and assessment.  The claims file 
also contains the veteran's statements in support of his 
claims.  The Board has carefully reviewed his statements and 
concludes that there has been no identification of further 
available evidence not already of record.  The Board has also 
perused the medical records for references to additional 
treatment reports not of record, but has found nothing to 
suggest that there is any outstanding evidence with respect 
to the veteran's claim.

In a January 2006 statement the veteran indicated that he had 
no further information or evidence to substantiate his claim.  
In an April 2006 statement however, the veteran indicated 
that he would be submitting a letter from his doctor.  In his 
substantive appeal, dated February 2007, the veteran 
indicated he would be submitting new medical evidence in the 
future.  However, in a May 2007 phone call, documented in the 
claims file, the veteran stated that he was unable to obtain 
additional medical records as mentioned in the substantive 
appeal and requested that his appeal move forward without 
delay.

The Board recognizes that the veteran was not afforded a VA 
examination regarding his left knee disability.  As noted 
below, the private medical evidence of record sufficiently 
demonstrates the existence of a current disability.  However, 
there is no evidence of record establishing that an event, 
injury, or disease occurred in active service.  Nor is there 
any medical evidence of record suggesting that the current 
left knee disability may be associated with the veteran's 
service.  Therefore, an examination regarding a possible 
relationship between the veteran's left knee disability and 
his active military service is not necessary.  McClendon v. 
Nicholson, 20 Vet. App. 79 (2006).

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate this claim has been obtained.

Legal Criteria

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2007).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  See 38 
C.F.R. § 3.303(d).

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and arthritis becomes manifest to a 
compensable degree within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in or aggravated by service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309 (2007).

Active military, naval, or air service includes active duty, 
any period of ACDUTRA during which the individual concerned 
was disabled or died from a disease or injury incurred or 
aggravated in the line of duty, and any period of INACDUTRA 
during which the individual concerned was disabled or died 
from an injury incurred or aggravated in the line of duty.  
38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  The term 
"veteran" means a person who served in the active military, 
naval, or air service, and who was discharged or released 
there from under conditions other than dishonorable.  38 
U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  The Board notes that 
presumptive periods do not apply to ACDUTRA or INACDUTRA.  
Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  
Therefore, favorable application of 38 C.F.R. §§ 3.307, 3.309 
(presumption of service incurrence), 3.306 (presumption of 
aggravation), and 3.304(b) and 38 U.S.C.A. §§ 1111, 1132 
(presumption of soundness) regarding the appellant's periods 
of ACDUTRA and INACDUTRA is not available.

With chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  If there is no evidence of a chronic 
condition during service, or during an applicable presumptive 
period, then a showing of continuity of symptomatology after 
service is required to support the claim.  See 38 C.F.R. § 
3.303(b).  Evidence of a chronic condition must be medical, 
unless it relates to a condition to which lay observation is 
competent.  See Savage v. Gober, 10 Vet. App. 488, 495-98 
(1997).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2007).

Legal Analysis

The veteran asserts that service connection is warranted for 
a left knee disability, including arthritis.  The Board finds 
that the first element of a service connection claim, that of 
a current disability, has been demonstrated.  There is a May 
2001 private medical record which notes that the veteran's 
left knee is in a moderately advanced stage of degenerative 
joint disease.  X-rays discussed in this report indicate 
degenerative changes in the medial compartment.  There is 
also medical evidence of record showing that the veteran 
underwent a series of Supartz injections for his left knee in 
February of 2003.

The Board finds, however, that the medical evidence of record 
does not demonstrate in-service incurrence or aggravation of 
left knee injury or disease.  The Board notes that the record 
contains an October 1997 physical profile for left knee 
arthritis, and a June 1997 letter from J.J.M., D.O. 
indicating the veteran was seen for complaints of left knee 
pain.  It was indicated that the veteran reported that he had 
a very physically active lifestyle.  It was noted that the 
veteran further reported that he trained with running, power 
walking, and bike riding.  He stated that he was a helicopter 
pilot in the National Guard.  Following physical examination 
and X-ray examination, the diagnosis was chronic anterior 
cruciate deficient left knee with resultant moderate 
degenerative joint disease, including a torn medial meniscus.  
The remaining service treatment records contain no mention of 
any left knee event or abnormality.  The June 1997 letter 
does not reference any in-service event as the cause of the 
veteran's left knee disability.  In fact, the only possible 
etiology given for the veteran's left knee injury in that 
letter is a statement that he "blew his ACL out 30 years ago 
playing football."  The veteran's physical profile, dated 
October 1997, indicates that the veteran has arthritis and 
that his in-service assignments are to be limited so as not 
to entail any timed running.  The physical profile, however, 
does not point to any in-service event as the cause of the 
veteran's left knee disability.

The veteran's service treatment records contain reports of 
medical examinations, from June 1967 to October 1972, from 
the veteran's initial period of active service.  The service 
treatment records also contain reports from annual flight 
physicals, from November 1988 to January 2001, during the 
veteran's service with the Army National Guard of Missouri.  
In every report of medical examination the veteran's lower 
extremities were noted to be normal.  In addition, in every 
corresponding report of medical history the veteran denied 
having ever experiencing "trick" or locked knee, swollen or 
painful joints, arthritis, rheumatism, or bursitis.

The Board also notes that none of the post-service medical 
evidence of record suggests the incurrence or aggravation of 
any in-service left knee injury or disease.  The only post-
service medical evidence pertaining to the veteran's left 
knee disability is the May 2001 private medical report of 
J.J.M., D.O., and four February 2003 reports documenting 
Supartz injections to the left knee.  The February 2003 
reports only document the injections given.  No information 
is given with regard to any history or etiology of the left 
knee disability.  The May 2001 report notes only that the 
veteran was seen for a "recurrence of an old problem of left 
knee pain."  The report goes on to discuss treatment 
options, but contains no history or opinion concerning the 
etiology of the veteran's left knee disability.  As the 
medical evidence of record does not reflect the in-service 
incurrence or aggravation of a left knee injury or disease, 
there is no incident of service to which a clinical opinion 
could find a nexus.  McClendon v. Nicholson, 20 Vet. App. 79 
(2006).

The veteran alleges that his left knee degenerated 
progressively as a result of regular participation in 
physical fitness training and testing throughout service.  
See e.g., Veteran's Statement, received July 2006.  In 
support of this claim, the veteran has submitted various 
buddy statements indicating that annual physical fitness 
tests caused his left knee disability.  The Board 
acknowledges the veteran's contentions, and the contentions 
contained in the lay statements.  However, neither the 
veteran nor the lay witnesses are competent to provide a 
medical opinion as to the etiology of the veteran's left knee 
disability.  Lay witnesses are not competent to offer 
opinions on medical diagnosis or causation, and the Board may 
not accept unsupported lay speculation with regard to medical 
issues.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
Moray v. Brown, 5 Vet. App. 211 (1993).  

In light of the foregoing, the Board finds that service 
connection is not warranted for a left knee disability on a 
direct basis.  In order to grant service connection for a 
left knee disability on a presumptive basis, the veteran must 
show that his left knee arthritis manifested to a compensable 
degree within one year from the date of termination of his 
service.  For a presumptive service connection the veteran 
must have had active, continuous service for 90 days or more 
during a period of war or after December 31, 1946.  38 C.F.R. 
§ 3.307(a)(1).  In this instance, the veteran's last period 
of active duty service ended in April 1991.  All of the 
veteran's service since that date has been ACDUTRA or 
INACDUTRA with the Army National Guard of Missouri.  As noted 
above, presumptive periods do not apply to ACDUTRA or 
INACDUTRA service.  Biggins v. Derwinski, 1 Vet. App. 474, 
477-78 (1991).  Therefore, in order to grant service 
connection based on a presumption, the veteran would have to 
show that his left knee arthritis manifested to a compensable 
degree prior to April 1992, one year after the termination of 
his active, continuous service.  Presumptive service 
connection is not warranted here, however, because the first 
medical evidence of left knee arthritis is contained in the 
physical profile and letter from J.J.M., D.O., which are from 
1997.

In light of the foregoing, the Board finds that the 
preponderance of the evidence is against this claim, and that 
service connection for a left knee disability, including 
arthritis, is not warranted.  Accordingly, the benefit of the 
doubt doctrine is not for application in the instant case.  
See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for a left knee disability 
to include arthritis is denied.





____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


